UN|TED STATES DlSTRlCT COURT

MlDDLE DlSTRlCT OF LOU|S|ANA

DAV|D L. W|LL|AMS. SR., ET AL.
ClVlL ACT|ON

VERSUS
16-274-SDD-EWD

WEST BATON ROUGE DlSTRlCT
A`|'i'ORNEY OFF|CE, ET AL.
RUL|NG

The Court has carefully considered the Gorripial‘.'ii‘,1 the record, the law applicable
to this action, and the Reporf and Recommendai‘i'on2 of United States l`vlagistrate Judge
Erin Wi|der-Doomes dated April 12, 2019, to which an objection3 was filed and also
reviewed

The Court hereby approves the Re,oon‘ and Recommendati`on of the Nlagistrate
Judge and adopts it as the Court's opinion herein.

ACCORD|NGLY, Defendants' Moti'ons to Dismiss‘* are GRANTED and this case
is hereby D|SM|SSED W|Tl-| PREJUD|CE.

|T IS FURTHER ORDERED P|aintii"Fs Motions5 are hereby DEN|ED AS N|OOT.

Baton Rouge, Louisiana the\_:,?£ day of Aprii, 2019.

MZ@,M/é/Qé

SHELLY D. CK, CHIEF DlSTRlCT JUDGE
N|lDDLE D TR|CT OF LOU|S|ANA

 

 

1 Rec, Doc, 1_

2 Rec. Doc. 36

3 Rec, Doc. 37.

4 Rec. Docs. 28 and 29.
5 Rec. Docs. 33 and 35.

